Citation Nr: 0740493	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-37 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for an adjustment 
disorder.

2.	Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.

3.	Entitlement to an initial compensable rating for a 
gastrointestinal disability (diagnosed as 
gastroesophageal reflux disease (GERD) by history).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 2000 to 
April 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Board notes that the veteran's April 2004 notice of 
disagreement also addressed the RO's denial of her claims for 
service connection for hearing loss and tinnitus as did the 
September 2004 statement of the case.  However, the veteran's 
written statement received in October 2004, and accepted by 
the RO in lieu of a substantive appeal (VA Form 9), is not 
referable to those claims.  As such, the Board will confine 
its consideration to the issues as set forth on the decision 
title page.  These are the only issues considered by the RO 
and certified to the Board.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has an 
adjustment disorder related to her period of active 
military service.

2.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected lumbar 
strain is manifested by no more than subjective 
complaints of back pain, with range of motion of flexion 
to 90 degrees, extension to 25 degrees (to 20 degrees 
with pain), and left and right lateral flexion and 
rotation all to 30 degrees; moderate limitation of 
lumbar spine motion, spasm, or neurological involvement 
is not currently shown.

3.	The objective and probative medical evidence of record 
is in equipoise as to whether the veteran's service-
connected gastrointestinal (GI) disability is manifested 
by symptoms such as heartburn, epigastric pain, 
abdominal pain, and nausea that require daily medication 
for control.


CONCLUSIONS OF LAW

1.	An adjustment disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.	The schedular criteria for an initial rating in excess 
of 10 percent for lumbar strain are not met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2007; 38 C.F.R. § 3.102, 3,159, 4.71a, Diagnostic Codes 
(DCs) 5293, 5295 (2003), effective September 23, 2002; 
38 C.F.R. § 3.102, 3.159, 4.71a, DC 5237 (2007), 
effective September 26, 2003.

3.	With resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for an initial compensable 
10 percent rating, but no more, for a GI disability 
(diagnosed as GERD by history) are met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.114, DC 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  Here, although 
the veteran's claim for a compensable rating for her service-
connected GI disability is being granted, the Board leaves to 
the RO to assign an appropriate effective date.  Further, as 
the appellant's claims for service connection for an 
adjustment disorder and an increased rating for her service-
connected lumbar strain are being denied, as set forth below, 
there can be no possibility of prejudice to her.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claims. 

In a May 2003 letter, issued prior to the August 2003 rating 
decision, in a September 2003 letter, issued prior to the 
January 2004 rating decision, and in a May 2005 letter, the 
RO informed the appellant of its duty to assist her in 
substantiating her claims under the VCAA and the effect of 
this duty upon her claims.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative have identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board recognizes the concern raised by the veteran's 
service representative, in a September 2007 written 
statement, as to the adequacy of her June 2003 medical 
examination (regarding her claim for service connection for 
an adjustment disorder), indicating that the examiner did not 
review the veteran's service medical records.  The Board 
would note that an ideal medical evaluation provides a 
history of the veteran's injuries and a recitation of the 
complaints and objective clinical findings sufficient to 
evaluate veteran.  In this regard, the Board finds that the 
June 2003 examination afforded the veteran contains these 
elements and included a complete history and current clinical 
findings and is adequate for consideration in this appeal.  
As well, and as set forth in detail below, given the absence 
of a currently diagnosed psychiatric disorder, the examiner's 
inability to review the veteran's service medical records was 
not harmful to her claim on appeal.  See e.g., Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Legal Analysis

A.	Service Connection for Adjustment Disorder

In a May 2003 written statement, the veteran reported feeling 
depressed at her lack of employment since discharge.  In her 
October 2004 written statement, she maintained that service 
connection was warranted for her adjustment disorder because, 
since her discharge, she lacked motivation to keep a job, had 
eight or more jobs, and experienced sleep difficulty due to 
stress.  She said that when she worked, she lost her temper 
and her concentration easily.   

Service medical records are entirely negative for complaints 
or diagnosis of, or treatment for, an adjustment disorder or 
other psychiatric disorder.  Developmental Counseling Forms, 
dated from September to November 2002, indicate that the 
veteran was repeatedly counseled regarding her behavior.  In 
September 2002, she failed to report to physical training 
formation and disobeyed an order to remain in the dining 
facility until an inquiry regarding her sick call request was 
finalized.  In October 2002, she was counseled for displaying 
disrespect to a non-commissioned officer and, in November 
2002, she failed to be at an appointed place of duty.

Post service, VA afforded the veteran, who was 21 years old, 
a private psychiatric examination in June 2003, approximately 
two months after discharge from service.  According to the 
examination report, the veteran reported having difficulties 
in November 2001 when another soldier treated her 
inappropriately that caused her to go away without leave.  
She returned and had difficulty with a supervisor, but felt 
better now that she was discharged.  Her sleep was good as 
was her appetite and concentration and she reported no 
difficulty with her temper.  Energy was considered fair as 
was her interest level.  The veteran denied suicide attempts 
or panic attacks.  She said she saw a psychiatrist in 
Savannah, Georgia who said she was "okay".  She was not 
currently working.  The veteran got along with her family and 
did chores around the house.  She had some friends, and had 
some recreational and leisure pursuits.  Upon examination, 
the Axis I diagnosis was a history of an adjustment disorder 
with mixed emotional features, not found in this examination. 

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran has contended that service connection should be 
granted for an adjustment disorder.  The record demonstrates 
that no psychiatric disorder was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had an adjustment disorder.  In fact, in 
June 2003, a private psychiatrist diagnosed only a history of 
an adjustment disorder that was not found during that 
examination.  Furthermore, the veteran has submitted no 
evidence to show that she currently has an adjustment 
disorder.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has an adjustment 
disorder has been presented.  Rabideau v. Derwiniski, 2 Vet. 
App. 141, 143 (1992).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting her own statements, because 
as a layperson she is not competent to offer medical 
opinions.  The veteran can attest to factual matters of which 
she had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus her statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  There is no evidence 
showing, and the veteran does not assert, that she has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of her claimed adjustment 
disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to her 
currently claimed adjustment disorder.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for an adjustment disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for an 
adjustment disorder is denied.

B.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2007).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2007).  
If the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation is assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2007).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

The Board notes that the August 2003 and January 2004 rating 
decisions granted service connection and the assigned 
disability ratings at issue.  In April 2004, the RO received 
the veteran's notice of disagreement with the disability 
evaluations awarded for her service-connected disabilities.  
The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings

1.	Lumbar Strain

In May, August, and September 2003 written statements, the 
veteran complained of foot numbness after prolonged standing 
that affected her ability to work and said Tylenol was 
ineffective for pain relief.  In her April and July 2004 
written statements, she reported having continuous lower back 
pains that she treated with heat and over-the-counter 
medication.  In an October 2004 written statement, the 
veteran said she had continuous muscle spasms and needed to 
take daily medication that warranted an increased rating.

Service medical records indicate that, in August 2000, the 
veteran was seen for complaints of low back pain without 
radiating pain to other extremities or trauma injury.  She 
was treated with back exercise, ice and prescribed 
medication.

Post service, VA afforded the veteran a private medical 
examination in June 2003.  According to the examination 
report, the veteran said she developed constant low pain in 
2001 and that the pain radiated to her feet, with foot 
numbness, but not to her thighs or lower leg.  Rest eased the 
pain and she took Motrin and Tylenol that were helpful to 
some extent.  She said she was doing much better since her 
discharge from service.  She was unable to vacuum, push a 
lawnmower, or garden.  On examination, the veteran's posture 
and gait were normal.  There was no radiation of pain on 
movement.  Muscle spasms and tenderness were present in the 
back.  Straight leg raises were normal, bilaterally, with no 
signs of radiculopathy.  Range of motion of the back was 
essentially full, bending down to 90 degrees, extension to 35 
degrees, right and left lateral flexion both to 40 degrees, 
and right and left rotation both to 35 degrees.  There was 
moderate pain on flexion and extension.  There was pain, 
fatigue, weakness, and lack of endurance, but no 
incoordination.  There was no ankylosis.  Neurological 
examination revealed normal sensory and motor function of the 
lower extremities.  There was no foot numbness.  X-ray of the 
lumbar spine was normal.  The pertinent diagnosis was lumbar 
strain and the examiner noted subjective back pain that 
started in 2001 and eased with rest.  Objectively, the 
veteran had rather stiff motions in her back with pain.  As 
to her claimed bilateral foot numbness, the examiner noted no 
objective sensory deficit in her feet, and no pathology to 
render a diagnosis.

In November 2003, VA afforded the veteran another private 
medical examination.  According to the examination report, 
she reported having aching, cramping, burning, and sharp pain 
that shot to her feet and caused foot numbness, elicited by 
physical activity and stress, and that sometimes came on by 
itself and was relieved by Motrin.  She rated her back pain 
as a 9 on a scale of 1 to 10.  The veteran said she was 
unable to garden or push a lawn mower due to back pain.  She 
said she lost time from work (apparently due to back pain), 
was currently unemployed, and last worked the previous month.  

On examination, the veteran's posture and gait were normal.  
The thoracolumbar spine revealed no radiation of pain on 
movement.  There was no muscle spasm or tenderness.  Straight 
leg raising was negative, bilaterally.  Range of motion of 
the thoracolumbar spine was full, with flexion from 0 to 90 
degrees, extension from 0 to 30 degrees, right and left 
lateral flexion both from 0 to 30 degrees, and right and left 
rotation both from 0 to 45 degrees.  It was noted that the 
range of back motion was not additionally limited by pain, 
weakness, fatigue, incoordination, or lack of endurance.  
There was no ankylosis.  Neurological examination findings 
repealed normal sensory and motor function in the lower 
extremities.  Deep tendon reflexes were 1+ at the knee and 
ankle.  X-rays of the lumbosacral spine revealed an early 
arthritic change at T12-L1 related to an old compression 
fracture of the L1 vertebral body.  The examiner noted 
subjective factors of lower back discomfort that was 
intermittent, and precipitated by stress or prolonged 
standing, and no objective factors.

VA outpatient records indicate that, in August 2004, the 
veteran requested medication for back pain.

In March 2005, VA afforded the veteran another private 
medical examination.  According to the examination report, 
the veteran gave a history of military work related to heavy 
lifting that caused her persistent complaint of back pain.   
She complained of sharp constant back pains caused by 
bending, lifting and, particularly, with prolonged standing 
that radiated to her feet.  She rated the pain as a 6 on a 
scale of 1 to 10 and said it was relieved by rest.  The 
veteran said her disorder did not cause incapacitation.  Her 
functional impairment was her inability to play softball, and 
do sit-ups or push-ups or other exercises she previously was 
able to perform.  She was no longer able to bowl due to back 
pain.  She did not lose any time from work due to her 
service-connected back pain.

On examination, the veteran appeared in no acute distress.  
Her gait and posture were within normal limits.  Examination 
of the thoracolumbar spine revealed no complaints of 
radiating pain on movement.  There was no muscle spasm.  
There was mild to moderate tenderness noted in the low back 
with palpation.  There was negative straight leg raising, 
bilaterally, with no ankylosis of the spine.  Range of motion 
of the thoracolumbar spine was flexion to 90 degrees (normal 
is from 0 to 90 degrees); extension was to 25 degrees, with 
pain at 20 degrees (normal is from 0 to 30 degrees); right 
and left lateral flexion was to 30 degrees, with pain at 30 
degrees on left lateral flexion (normal is from 0 to 30 
degrees); and right and left rotation was to 30 degrees 
(normal is from 0 to 30 degrees).  The examiner noted that 
range of motion of the veteran's spine was additionally 
limited by pain after repetitive use and that pain had a 
major functional impact.  Range of motion was not 
additionally limited after repetitive use by fatigue, 
weakness, lack of endurance, and incoordination.  There were 
no signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.   
 
Further, neurological examination of the lower extremities 
revealed normal motor and sensory function.  The right and 
left lower extremities revealed absent knee and ankle jerks.  
The veteran's Babinski test was negative.  There was no 
evidence of lower extremity muscle atrophy.  The examiner 
said that the veteran's diagnosis of lumbar strain was 
changed to lumbar osteoarthritis with mid L1 compression 
fracture based on x-ray findings.  It was noted that the x-
ray of the lumbosacral spine showed an old mild compression 
fracture of the L1 and vertebral body seen with early 
osteoarthritic change at the T12-L1. 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2007).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (2007); 38 C.F.R. §§ 
4.2, 4.6.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2007); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2007)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated in August 2003.  The September 2004 
statement of the case evaluated the veteran's claim using the 
old and new regulations effective from September 26, 2003.  
In July 2005, the RO issued a supplemental statement of the 
case that evaluated the veteran's claim using the new 
regulations.  The veteran was afforded an opportunity to 
comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran in our proceeding under Bernard v. 
Brown, 4 Vet. App. at 393-94.

The RO has evaluated the veteran's service-connected lumbar 
strain under the diagnostic code that rates impairment 
resulting from lumbosacral strain.  See 38 C.F.R. § 4.71a, DC 
5295 (2003) as in effect prior to September 26, 2003; 38 
C.F.R. § 4.71a, DC 5237 (2007), effective September 26, 2003.

Traumatic arthritis is rated as degenerative arthritis on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (2007).  Under the old 
regulations, limitation of motion in the lumbar spine was 
assigned a 40 percent rating when severe, a 20 percent rating 
when moderate and a 10 percent rating when slight under 38 
C.F.R. § 4.71a, DC 5292 (2003), as effective prior to 
September 26, 2003.

Limitation of motion is considered in evaluating the severity 
of intervertebral disc syndrome under DC 5293.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). However, as the 
medical evidence of record herein is devoid of any diagnosis 
of intervertebral disc syndrome, an increased rating under DC 
5293 is not for consideration in the present case.  See 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002), effective from September 
23, 2002.

Prior to September 26, 2003, lumbosacral strain warranted a 
noncompensable evaluation if there were slight subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003), effective prior to September 26, 2003.  A 10 percent 
evaluation was warranted if it is manifested by 
characteristic pain on motion and a 20 percent evaluation was 
assigned when lumbosacral strain was manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  Id.  A 40 
percent evaluation was assigned for lumbosacral strain when 
it was manifested by severe symptomatology that included 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450) (June 10, 2004) (codified at 38 C.F.R. § 
4.71a, DCs 5235 to 5343 (2007)). A 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, DCs 
5235 to 5243.

Normal range of motion of the thoracolumbar spine encompasses 
flexion to 90 degrees and extension, bilateral lateral 
flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 
4.71a, Plate V (2007).  

The veteran's service-connected low back strain is rated as 
10 percent disabling under DC 5295, for lumbosacral strain.  
The Board is of the opinion that the probative medical 
evidence of record does not meet the criteria for a higher 
initial rating.  Here the current clinical findings show 
that, although the June 2003 medical examiner reported 
evidence of muscle spasm, the subsequent November 2003 and 
March 2005 examination findings reflect no clinical evidence 
of muscle spasm.  In June 2003 there was virtually no 
limitation of motion at that time.  Further, while there is 
clinical evidence of lumbar tenderness and decreased range of 
motion, the diminished range of motion does not warrant an 
increased rating under the applicable rating criteria.  
Therefore, a rating in excess of 10 percent is not warranted 
for lumbar strain under DC 5295, as in effect prior to or 
after September 26, 2003.

As well, despite the veteran's claims of foot numbness, none 
of the 2003 or 2005 examination findings are referable to any 
findings of lower extremity sensory deficits.  In fact, in 
June 2003, the examiner specifically found no signs of 
radiculopathy and reported that there was no pathology to 
render a diagnosis regarding foot numbness.  Thus a separate 
compensable rating for neurologic disability associated with 
the veteran's service-connected back disability is not 
warranted. 

Furthermore, the Board notes that x-rays of the veteran's 
spine taken in 2003 and 2005 reflect arthritic change at T12-
L1 related to an old compression facture of the L1 vertebral 
body and that, in March 2005, the medical examiner revised 
her diagnosed back disability.  Nevertheless, a higher rating 
would still not be warranted.  This is so because Diagnostic 
Code 5235, for vertebral fracture or dislocation, is 
evaluated under the same general rating formula described 
above and no more than the currently assigned 10 percent 
rating would be assigned.  There has been no described 
deformity in the vertebral body.

The Board is of the opinion that the objective medical 
evidence of record does not show increased low back pathology 
such as to warrant a rating in excess of the currently 
assigned 10 percent evaluation.  Although the June 2003 
examiner reported that the veteran had muscle spasm, there is 
no current evidence of muscle spasm-certainly none reported 
in either the November 2003 or March 2005 examination 
reports.  Since the evidence establishes that the disability 
for which service connection is in effect was not productive 
of limitation of forward flexion of the thoracolumbar spine 
to 60 degrees, limitation of combined range of motion of the 
thoracolumbar spine to 120 degrees, muscle spasm, loss of 
lateral spine motion, unilateral in a standing position, or 
guarding severe enough to result in an abnormal gait, there 
is no basis for assigning a disability evaluation in excess 
of that which is in effect.

Even with consideration of DeLuca, supra, the objective 
evidence of record reflects the veteran's complaints of pain 
and stiffness, but is not reflective of deficits of motor 
strength, muscle atrophy, or the like to warrant an increased 
evaluation.  The Board recognizes the veteran's subjective 
complaints of constant back pain, but is of the opinion that 
such complaints of pain are contemplated in the currently 
assigned 10 percent evaluation.  A separate evaluation for 
pain is not for assignment.  See Spurgeon, supra.

Thus, the Board finds that the preponderance of the objective 
medical evidence is against the veteran's claim for an 
initial rating in excess of the currently assigned 10 percent 
for lumbar strain.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt. 
38 U.S.C.A. § 5107(b).


2.	GI Disability

In her May 2003 written statement, the veteran said emergency 
room personnel said she had an ulcer but military personnel 
said there was nothing wrong.  In her September 2003 written 
statement, the veteran complained of daily morning abdominal 
pain and in her April 2004 notice of disagreement and October 
2004 written statement, the veteran said that a compensable 
rating was warranted for her service-connected GI disability 
because she experienced constant abdominal pain for which she 
took over-the-counter medication.

Service medical records, dated from January 2001 through 
March 2003, reflect the veteran's repeated complaints of 
abdominal pains, in the epigastric area, diagnosed as acute 
gastroenteritis and gastritis, with nausea and diarrhea.  

Post service, during the June 2003 private medical 
examination, the veteran reported developing GI problems in 
December 2002, with weight gain, chronic diarrhea, nausea, 
vomiting, and lower epigastrum pain.  She was advised that 
she had symtoms of gastric reflux and to elevate her head in 
bed and avoid spicy food, but not given any medication.  She 
currently reported a lot of heartburn, with a sour taste in 
her throat, and was not currently on medication.  She said a 
military doctor did not think she had eipgastric reflux.  

On examination, the veteran was 5 feet 1 inch tall and 
weighed 154 pounds.  Abdominal examination was normal.  In 
the diagnosis, the examiner noted the veteran's subjective 
complaints of weight gain, diarrhea, heartburn and sore stuff 
coming into her throat that was diagnosed as acid reflux by 
some doctors.  There were no objective findings.  The 
pertinent diagnosis was GERD by history and the examiner said 
that the veteran failed to appear for an upper GI series 
scheduled to confirm the diagnosis.

During the November 2003 private medical examination, the 
veteran said that she was diagnosed with GERD and had daily 
morning stomach pain before eating with stomach cramps that 
were worse during her menstrual period.  When she went to 
sleep, she felt as if she had food or something in her 
throat.  She had a weight change from 125 to 163 pounds in a 
three to six month period, that was treated by exercise that 
did not help.  She had no difficulty swallowing and had no 
esophageal dilation.  There was no current treatment noted, 
no functional impairment, and she lost hours from work.  She 
was currently unemployed.

On examination, the veteran weighed 153 pounds.  She was 
well-developed and well-nourished, and in no apparent 
distress.  Her abdomen was obese, soft, and non-tender.  
There were no masses or organomegaly and no muscle guarding.  
She complained of bilateral lower abdominal discomfort but it 
was not present during that examination.  In the diagnosis, 
the examiner said he was unable to make a diagnosis based on 
the veteran's clinical examination.  Subjectively, the 
veteran reported lower abdominal stomach cramping that was 
worse with her period and there were no objective GERD 
factors shown.  The condition did not cause significant 
anemia or malnutrition.  The examiner also noted that, while 
the veteran gave a history of being diagnosed with GERD, she 
was not currently taking any medication, was asymptomatic, 
and said her disability was worse during her periods.  As the 
veteran indicated that her condition was worse during her 
menstrual period, the examiner believed that the most likely 
problem was that she was having menstrual cramps.

VA outpatient records indicate that, in December 2004, the 
veteran was seen for complaints of abdominal pain and 
cramping.  

During the March 2005 private medical examination, the 
veteran reported the onset of morning abdominal pain that 
forced her to get up and eat something to obtain relief.  She 
said this was improved by sleeping on two pillows and that 
she was told she may have an ulcer, but did not have any 
specific work-up for this.  The veteran said that her symtoms 
were exacerbated by eating certain foods, including pizza, 
lasagna, and chili.  It was noted that she suffered from GERD 
since 2002.  The condition did not affect her general body 
health or weight.  For her hiatal hernia condition, she had 
heartburn, epigastric pain, nausea and vomiting.  Her symtoms 
were especially worrisome if she did not sleep on two 
pillows.  Abdominal pain and persistent nausea were her main 
complaints regarding her GI problems.  Her nausea was seldom 
associated with vomiting.  The symtoms occurred constantly 
and she treated them with Tylenol and Mylanta.  She had no 
functional impairment from this disorder.

On examination, it was noted that the veteran weighed 140 
pounds.  She was well developed and well nourished, in no 
acute distress, and had good nutritional status.  Abdominal 
examination revealed mild tenderness to palpation in the 
right and left quadrants with no rebound or guarding.  The 
veteran had a normoactive bowel.  Results of complete blood 
tests (CBC) were within normal limits.  The examiner said the 
veteran's GI disorder-GERD-did not cause significant anemia 
or malnutrition.

The veteran's service-connected GI disabiity is evaluated as 
noncompensable under 38 C.F.R. § Diagnostic Code 7346, that 
evaluates hiatal hernia.

Under Diagnostic Code 7346, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. 38 
C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.  Id. A 10 percent evaluation is warranted with two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  Id.

As noted, the veteran's service-connected gastrointestinal 
disability has been rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  Diagnostic Code 7346 is appropriate, given the 
history of the veteran's disability, as well as the 
symptomatology evident in the record on appeal.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.

The Board notes that, ordinarily, under VA regulations 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2006); see 
also Esteban v. Brown, 6 Vet. App. at 261.  However, under VA 
regulations specific to gastrointestinal disease, only one GI 
diagnostic code is available to the veteran to account for 
the totality of her GI disability picture. See 38 C.F.R. § 
4.113 (2007).  Because the assignment of separate disability 
ratings for the veteran's GI disorders is prohibited under 38 
C.F.R. § 4.113, the Board will apply the code which is most 
advantageous to the veteran, which in this case is Diagnostic 
Code 7346.

As has been discussed above, under Diagnostic Code 7346, a 30 
percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

A 10 percent evaluation is warranted with two or more of the 
symptoms for the 30 percent evaluation with less severity.

Upon review of the probative and competent medical evidence 
of record, the Board is of the opinion that the clinical 
evidence is in equipoise as to whether a 10 percent rating is 
warranted.  The medical evidence in this case demonstrates 
that the veteran has continued to complain of heartburn, 
epigastric pain, nausea, and abdominal pain, despite 
regularly taking medication recently.  Otherwise, she appears 
to have no significant complaints.  The records do not show 
evidence of ulceration.  Likewise, there is no medical 
evidence of dysphagia, substernal or arm or shoulder pain, 
vomiting, material weight loss, or hematemesis or melena with 
moderate anemia, nor has the veteran claimed to experience 
such symptoms.  None of the medical evidence indicates that 
her disability is productive of symptoms approaching 
considerable impairment of her veteran's health for this 
period.  As such, giving the veteran the benefit of the 
doubt, a 10 percent rating, but no higher, under DC 7346 is 
warranted.  The benefit of the doubt has been granted to this 
limited extent.

However a rating in excess of 10 percent is not warranted for 
the veteran's GI disability as the objective medical evidence 
shows that the veteran's disability has been consistently and 
mildly symptomatic, with complaints such as constant 
heartburn, abdominal pain, nausea, and epigastric distress 
that apparently require daily medication for control.  Such 
symptoms warrant no more than a 10 percent rating under 
Diagnostic Code 7346.

During the 2003 and 2005 medical examinations, the examiners 
described the veteran as "well-developed: and "well 
nourished" and in no apparent distress with no evidence of 
anemia.  Although, at the November 2003 medical examination, 
the veteran reported taking no medication and was considered 
essentially asymptomatic, at the most recent medical 
examination, in March 2005, she described having constant 
heartburn and epigastric distress, with abdominal pain and 
nausea in the morning, helped by sleeping on two pillows, and 
took Mylanta.

Such evidence shows that the criteria for a rating in excess 
of 10 percent have not been met.  The record is entirely 
negative for any medical evidence that characterizes the 
veteran's disability as productive of considerable impairment 
of health.  At the most recent medical examination in March 
2005 the veteran was described as "well nourished" with 
good nutritional status.

The Board also notes that the record is negative for findings 
of material weight loss, hematemesis, melena, anemia, or 
severe impairment of health.  None of the private medical 
examination reports reflect any complaint of bleeding, 
hematemesis, and melena.  In June and November 2003, the 
veteran weighed 154 and 153, respectively but, in November 
2003, she told the examiner she had gained nearly 30 pounds 
in less than six months, that she was evidently trying to 
lose by exercise.  In March 2005, the veteran denied vomiting 
and complained of nausea.  She weighed 140 pounds.  There is 
nothing to indicate that the veteran experienced material 
weight loss such as to warrant a rating in excess of 10 
percent.  

In short, the criteria for the assignment of a 30 percent or 
60 percent disability rating for the veteran's service- 
connected GI disability have not been met. 

3. Both Disabilities

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected 
lumbar strain and GI disabilities, as the Court indicated can 
be done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed her original claim 
for service connection have the disabilities on appeal been 
more disabling than as currently rated under the present 
decision of the Board.


ORDER

Service connection for an adjustment disorder is denied.

An initial rating in excess of 10 percent for lumbar strain 
is denied.

An initial 10 percent rating, but no more, for a 
gastrointestinal disability (diagnosed as GERD by history) is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


